DETAILED ACTION
	This action is in response to the amendment filed 1/25/2022. Currently, claims 1-4, 6-8 and 10-22 are pending in the application. Claims 4, 14-16, 18, 21 and 22 are withdrawn and not examined at this point. Claims 5 and 9 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-3, 6-8, 10-13, 17, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Niedermeyer et al. does not teach a shoe that passively maintains a foot in plantar flexion without any active effort of the user (e.g., when not performing pointework), the examiner respectfully disagrees. Niedermeyer et al. teaches in Figures 1 and 2, that the toe box 108, shank 120 and connector strip 122 (which are covered by ballet pointe shoe 100) are shaped to grip the user’s toes to angle them downward from a neutral angle (note: “plantar flexion” is defined: “movement of the foot in which the foot or toes flex downward toward the sole;” see previously attached definition of “plantar flexion”). Niedermeyer et al. further teaches in [0015] that “although the structure as described is particularly valuable for a ballet pointe shoe, the structure may be useful for other shoes to provide a desired shoe stiffness.” Thus, it is clear that the toe box 108, shank 120 and connector strip 122 (which are shaped to grip the user’s toes to angle them downward from a neutral angle) can be incorporated into a different shoe (that is not used for pointework) to impart stiffness to that shoe that would passively maintain the wearer’s foot in plantar flexion.
In response to Applicant’s argument that Niedermeyer et al. does not teach a sole support that extends beyond a rear boundary of the foot when worn, the examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the end of the sole support adjacent the heel section 128 of Niedermeyer et al. is capable of extending backward beyond a rear boundary of a heel of the wearer’s foot, depending on the size of the user.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedermeyer et al. (US 2009/0151200).
In regards to claim 1, Niedermeyer et al. teaches in Figures 1 and 2, the abstract and [0020-0021] a sole support (108, 120, 122) and a sole support cover (ballet pointe shoe 100; shown in Figure 1 to cover the toe box 108, shank 120 and connector strip 122); wherein the sole support (108, 120, 122) is adapted to be positioned below the foot (as shown in Figure 1) and has a heel end (the end of the sole support adjacent the heel section 128; shown in Figure 1 to be adjacent a user’s heel) that extends beyond a rear boundary of the foot when worn (capable of extending backward beyond a rear boundary of a heel of the wearer’s foot, depending on the size of the user);  wherein the sole support (108, 120, 122) and sole support cover (ballet pointe shoe 100) are adapted to passively maintain the wearer’s foot in plantar flexion without any active effort of the user such that the toes of the foot are maintained pointing downward from a neutral angle while the splint is worn on the foot (as shown in Figures 1 and 2, the toe box 108, shank 120 and connector strip 122 (which are covered by ballet pointe shoe 100) are shaped to grip the user’s toes to angle them downward from a neutral angle; “plantar flexion” is defined: “movement of the foot in which the foot or toes flex downward toward the sole;” see previously attached definition of “plantar flexion;” [0015] teaches “although the structure as described is particularly valuable for a ballet pointe shoe, the structure may be useful for other shoes to provide a desired shoe stiffness;” thus, it is clear that the toe box 108, shank 120 and connector strip 122 (which are shaped to grip the user’s toes to angle them downward from a neutral angle) can be incorporated into a different shoe to impart stiffness to that shoe that would passively maintain the wearer’s foot in plantar flexion); and wherein the sole support cover (ballet pointe shoe 100) is sized and dimensioned to wrap around (as shown in Figure 1) at least a portion of the sole support (108, 120, 122) and at least a portion of the foot when worn.
In regards to claim 2, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figure 1 that the sole support (108, 120, 122) has a toe end (the end of the sole support shown in Figure 1 to be adjacent a user’s toe), and the heel end (the end of the sole support adjacent the heel section 128; shown in Figure 1 to be adjacent a user’s heel) is curved away from the wearer’s foot (shown in Figure 1 to be curved/arched in a direction pointing away from the user’s foot).
In regards to claim 10, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figure 1 that when the wearer’s foot is in the flexed configuration (en point ballet stance), the sole support (108, 120, 122) and the sole support cover (ballet pointe shoe 100) are sized and dimensions to position a front surface of a leg of the wearer and a top surface of the wearer’s foot to form an angle of between 140-180 degrees (as shown in Figure 1; additionally, the user is capable of moving and positioning the foot such that a front surface of a leg of the wearer and a top surface of the wearer’s foot form an angle of between 140-180 degrees).
In regards to claim 11, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figure 1 that the sole support cover (ballet pointe shoe 100) comprises a sock (inasmuch as a sock is defined to be a “low shoe;” https://www.merriam-webster.com/dictionary/sock).
In regards to claim 19, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in [0019] that the sole support (108, 120, 122) is made of a material (resin) that is moldable above a first temperature (the temperature required for resin curing), and rigid below the first temperature (taught in [0019] to take the (rigid) shape provided by the mold after resin curing).
In regards to claim 20, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figure 2 that the sole support (108, 120, 122) has a substantially uniform thickness (the thickness of the connector strip 122; shown in Figure 2 to have a substantially uniform thickness).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeyer et al. (US 2009/0151200).
In regards to claim 3, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in [0021] that the sole support (108, 120, 122) is made of a hard material (material forming the shank (which is part of the sole support) is taught to be stiff), and wherein the sole support cover (ballet pointe shoe 100) is sized and dimensioned to wrap around the entire sole support (108, 120, 122) and the wearer’s foot (as shown in Figure 1).
Niedermeyer et al. does not explicitly teach that the hard material is plastic, but Niedermeyer et al. teaches in [0021] that the shank (which is part of the sole support) can be made of different materials to adjust the stiffness of the structure. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the hard material being plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended user as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 12, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figure 1 that the sole support cover (ballet pointe shoe 100) provides a pressure to the wearer’s foot when the splint is worn (inasmuch as the ballet pointe shoe 100 is shown to snugly engage the user’s foot and therefore, must provide a pressure to the wearer’s foot).
Niedermeyer et al. does not teach that the pressure is between 10-30 mmHg. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the pressure is between 10-30 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the pressure applied to the wearer’s foot by the sole support cover could be modified to best accommodate the comfort level of an individual wearer.
In regards to claim 17, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in the abstract that the sole support has a hardness (the shank, which is part of the sole support, is taught to have a “stiffness”) that can be varied to meet the performance needs of an individual user.
Niedermeyer et al. does not teach that the sole support has a Shore D durometer hardness of at least 10. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide that the sole support has a Shore D durometer hardness of at least 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the Shore D durometer hardness of the sole support could be varied to meet the performance needs of an individual user, as Niedermeyer et al. teaches in the abstract.

Claims 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeyer et al. (US 2009/0151200) in view of Chang (US 2013/0047462).
In regards to claim 6, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figures 1 and 2 that the sole support (108, 120, 122) has a toe end (the end adjacent toe box 108) and a mid-portion extending between the toe end (the end adjacent toe box 108) and the heel end (the end of the sole support adjacent the heel section 128; shown in Figure 1 to be adjacent a user’s heel), and wherein the mid-portion has a curvature having a height (as shown in Figure 1 in the area of the user’s foot arch).
Niedermeyer et al. does not teach the height of the curvature of the mid-portion being at least 15mm.
However, Chang teaches in Figure 4 and [0026] an analogous device with the height of the curvature of the mid-portion (the height of the arch portion 22) being at least 15mm (height is taught to range from 5 to 27 mm, which overlaps the claimed range of at least 15 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the height of the curvature of the mid-portion of Niedermeyer et al. to be at least 15 mm as taught by Chang because this element is known to satisfy the arch height of a user’s foot to provide support, as Chang teaches in [0004] and [0026].
In regards to claims 7 and 8, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. teaches in Figures 1 and 2 that the sole support (108, 120, 122) has an upper surface (top surface of connector strip 122) and a lower surface (bottom surface of connector strip 122), and wherein the upper surface (top surface of connector strip 122) comprises a first portion (the portion of the connector strip 122 shown in Figure 1 to be in the area of the user’s foot arch) and a second portion (distal end of the connector strip 122 shown in Figure 1 to be adjacent the user’s heel), and wherein the first portion (the portion of the connector strip 122 shown in Figure 1 to be in the area of the user’s foot arch) is a height above the second portion (distal end of the connector strip 122 shown in Figure 1 to be adjacent the user’s heel) when the lower surface is positioned on a flat, horizontal surface; wherein the first portion (the portion of the connector strip 122 shown in Figure 1 to be in the area of the user’s foot arch) comprises a portion of the sole support (108, 120, 122) configured to be positioned at an arch of the wearer’s foot, and wherein the second portion (distal end of the connector strip 122 shown in Figure 1 to be adjacent the user’s heel) comprises the  heel end (the end of the sole support adjacent the heel section 128; shown in Figure 1 to be adjacent a user’s heel).
Niedermeyer et al. does not teach that the height is at least 15mm.
However, Chang teaches in Figure 4 and [0026] an analogous device in which an analogous height (the height of the arch portion 22) is at least 15mm (height is taught to range from 5 to 27 mm, which overlaps the claimed range of at least 15 mm).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the height of Niedermeyer et al. to be at least 15 mm as taught by Chang because this element is known to satisfy the arch height of a user’s foot to provide support, as Chang teaches in [0004] and [0026].


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeyer et al. (US 2009/0151200) in view of Bruckner (US 2005//0022421).
In regards to claim 13, Niedermeyer et al. teaches the apparatus of claim 1. Niedermeyer et al. does not teach that the sole support comprises a padding.
However, Bruckner teaches in Figure 4, [0029] and [0031] an analogous device wherein the sole support (12, 13) comprises a padding (liner 13; taught in [0031] to provide three-dimensional cushioning (or, padding) for the toes and a soft (or, padded) insole for the plantar aspect of the foot).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the sole support of Niedermeyer et al. to provide padding as taught by Bruckner because this element is known to reduce stress and minimize risk of injury for the user while making the device more comfortable for the user by minimizing pain, as Bruckner teaches in [0029].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/7/2022